Citation Nr: 0425542	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for the purpose of establishing entitlement to disability 
compensation.

2.  Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 until May 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  This case was previously before the 
Board and was remanded in January 2004.

It is noted that, in his January 2003 substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge.  By 
communication received in February 2003, the veteran stated 
that he was unable to travel to Chicago due to medical 
problems and requested that his hearing be conducted at the 
Marion, Illinois, VA Medical Center.  In March 2003, the 
veteran was notified that Travel Board members travel to ROs 
only and that his file had been updated to reflect that he 
would not be coming for a Travel Board hearing.  Thereafter, 
in February 2004, the veteran stated that he did not want a 
Travel Board hearing because his medical problem prevented 
him from traveling.

The issue of service connection for heart disease is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  




FINDING OF FACT

Service connection for treatable caries, replaceable missing 
teeth, dental or alveolar abscesses, or periodontal disease 
for VA compensation purposes is precluded as a matter of law.


CONCLUSION OF LAW

Entitlement to service connection for VA compensation 
purposes for the veteran's claimed dental disorder is not 
shown as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.

Nevertheless, it is noted that the Social Security 
Administration (SSA) was requested by the RO to provide a 
copy of the veteran's September 1997 disability decision and 
any evidence used in arriving at this determination.  In 
January 2004, the SSA National Records Center responded that, 
after an exhaustive and comprehensive search, they were 
unable to locate the veteran's folder.  Thus, any evidence in 
connection with the veteran's claim for benefits from the SSA 
have not been obtained and are not available for review.  
However, a September 1997 letter from the SSA to the veteran 
reflects that he was awarded benefits based on retirement 
rather than disability.  

Additionally, it is noted that, with the exception of his 
April 1957 Report of Medical Examination for separation, the 
veteran's service medical records are not associated with the 
claims file and the service department has verified that 
these records are presumed lost in a 1973 fire at the storage 
facility in St. Louis, Missouri.  Additional attempts by the 
RO to obtain these records were unsuccessful.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (Where service medical 
records are presumed destroyed, VA's duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule is heightened).

The Board finds that, based on the RO's efforts to obtain the 
veteran's service medical and SSA records and the responses 
from the service department and SSA, it is reasonably certain 
that these records are no longer available and that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(d)(1)) (West 1991 & Supp. 2001).

Analysis

The April 1957 Report of Medical Examination for separation 
reflects that the teeth numbered 3, 6-10, 15, 16, 17, 20, 21, 
30, 31, had been extracted and a fixed bridge had been 
provided for teeth numbered 6-10.  It is further noted that 
tooth number 18 was a restorable tooth.  There was no 
indication in this report that the loss of these teeth 
resulted from bone loss to the maxilla or mandible.

In his June 2002 claim, the veteran reported that he had 
undergone major dental work while on active duty, including 
an upper bridge.  

In December 2002, the veteran reported that the teeth noted 
as missing on separation examination were pulled because of 
cavities.  

In his January 2003 substantive appeal, the veteran explained 
that he has undergone two heart valve replacements and he has 
been told by his doctors that, if he has a tooth infection, 
it could destroy his valve and kill him.  He further 
explained that he presently has two teeth in which the 
fillings have fallen out and one tooth which is very sharp 
and could result in him bleeding to death if he cuts his 
tongue at night.  

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  An exception to the general rule, 
however, applies to dental disabilities.  According to the 
statute and regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381(a).

The evidence indicates that, while in service, the veteran 
lost numerous teeth due to cavities.  In accordance with the 
statute and regulation, however, service connection may not 
be established for compensation purposes for missing or 
damaged teeth.  The Board finds, therefore, that entitlement 
to VA compensation benefits for the veteran's extracted teeth 
is not shown as a matter of law.

The Board notes that service connection for loss of teeth can 
be established for compensation purposes if the loss is due 
to the loss of the body of the maxilla or mandible due to 
trauma or disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  The medical evidence does not show and 
the veteran does not claim that his missing teeth are due to 
the loss of the body of the maxilla or mandible.  Entitlement 
to compensation benefits for the loss of the body of the 
maxilla or mandible is not, therefore, shown.

In sum, the preponderance of the evidence is against a 
finding that service connection for compensation purposes is 
warranted for dental disability.  It follows that there is 
not such an approximate balance of positive evidence with the 
negative evidence to otherwise permit a favorable 
determination as to this issue.  38 U.S.C.A. § 5107(b).


ORDER

The veteran's appeal on the issue of entitlement to service 
connection for a dental disorder for the purpose of 
establishing entitlement to disability compensation is 
denied.


REMAND

The January 2004 remand from the Board notes that the RO 
denied the veteran's claim of entitlement to service 
connection for heart disease in a September 2002 rating 
decision and the January 2003 VA Form 9, which the veteran 
submitted in connection with his dental claim, serves as a 
notice of disagreement as to his claim.  Accordingly, the RO 
was instructed to issue a statement of the case in pursuant 
to 38 C.F.R. § 19.26.  

However, it does not appear that a statement of the case with 
respect to the claim of service connection for heart disease 
has been issued.  Accordingly, the Board is once again 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  In this regard, it is further noted that, 
in Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims held that a 
remand by the Board confers, as a matter of law, the right to 
compliance with the remand's instructions.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of service 
connection for heart disease, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case so that the 
veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal.  If, and only if, the 
veteran files a timely substantive 
appeal, then the case should be returned 
to the Board for appellate review of that 
issue.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



